 



Exhibit 10.60
SECOND AMENDMENT TO
PEABODY ENERGY CORPORATION
EMPLOYMENT AGREEMENT
(For Listed Officers)
          THIS AMENDMENT (this “Amendment”) is entered into as of the date set
forth on the signature page hereof, by and between Peabody Energy Corporation, a
Delaware corporation (the “Company”) and Sharon D. Fiehler (the “Executive”).
RECITALS
          WHEREAS, the Company and Executive previously entered into that
certain Employment Agreement dated May 19, 1998 (the “Employment Agreement”);
          WHEREAS, the Company deems it appropriate, for purposes of providing
Executive with adequate incentive to continue to serve in Executive’s current
position with the Company, to provide Executive with added protection in the
event of certain corporate transactions;
          WHEREAS, pursuant to Section 10 of the Employment Agreement, the
Employment Agreement may be amended by written agreement of the parties thereto;
          NOW, THEREFORE, the parties hereto have agreed to amend the Employment
Agreement as follows:
I.
           Section 6(l)(d)(i) of the Employment Agreement is hereby amended by
deleting the words “; provided, however, that such Gross-Up Payment shall not
exceed $459,422” at the end thereof.
II.
          In all other respects, the Employment Agreement shall remain in full
force and effect.
          IN WITNESS WHEREOF, this Amendment has been executed and delivered by
the parties hereto.

            PEABODY ENERGY CORPORATION
      By:   Irl F. Engelhardt         Irl F. Engelhardt        Chairman & Chief
Executive Officer        By:  Sharon D. Fiehler             Sharon D. Fiehler  
             

